UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7650


TRAVIS J. MCFADDEN,

                       Petitioner – Appellant,

          v.

REUBEN YOUNG,

                       Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-hc-02205-F)


Submitted:   February 27, 2014             Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis J. McFadden, Appellant Pro Se. Clarence Joe DelForge,
III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Travis          J.   McFadden     seeks        to    appeal       the   district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2012)

petition    and     denying       his    motion     to     appoint      counsel     and       the

court’s    order       denying     his    motion         for    reconsideration.              The

orders    are    not     appealable      unless      a    circuit      justice      or    judge

issues      a      certificate           of       appealability.               28        U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent       “a    substantial      showing           of    the   denial       of     a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that     reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El    v.   Cockrell,         537    U.S.    322,      336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McFadden has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

                                              2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3